Citation Nr: 1206413	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  07-19 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for idiopathic avascular necrosis of the right femoral head with a total hip replacement, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In September 2010, the Board remanded this case for additional development.  It has since returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the September 2010 remand, the Board noted that the Veteran had raised a claim of whether there was clear and unmistakable error in the April 1982 rating decision granting entitlement to service connection for idiopathic avascular necrosis of the right femoral head on the basis of in-service aggravation vice in-service incurrence.  The Board then determined that appellate review of the claim for increase must be deferred until the referred issue was adjudicated since the issues were inextricably intertwined.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).

The referenced issue was referred to the Agency of Original Jurisdiction (AOJ) in the introduction section of the September 2010 remand.  In the remand paragraphs, the Board also directed the RO to adjudicate the clear and unmistakable error claim.  On review, there is no indication that this was accomplished and therefore, another remand is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

VA medical records were last printed in November 2010.  On remand, any additional relevant VA treatment records should also be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO must adjudicate the claim of whether there was a clear and unmistakable error in the April 1982 rating decision granting entitlement to service connection for avascular necrosis of the right femoral head on the basis of in-service aggravation vice in-service incurrence.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal in a timely manner.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).  

2.  The RO/AMC should request all relevant VA Medical  
Center and outpatient records from November 2010 to the present.  All records obtained or any responses received should be associated with the claims file.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

3.  Upon completion of the above requested development, and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to an increased evaluation for idiopathic avascular necrosis of the right femoral head with a total hip replacement.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


